FILED
                            NOT FOR PUBLICATION                             JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALBERTO JOSE DEL MURO-                           No. 13-55134
GUERRERO,
                                                 D.C. No. 3:09-cv-02571-JM-
               Plaintiff - Appellant,            WMC

  v.
                                                 MEMORANDUM*
FERNANDO ARRIOLA, Warden; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Alberto Jose del Muro-Guerrero appeals pro se from the district court’s

judgment in his action under Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971), alleging deliberate indifference to his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
serious medical needs while in federal custody. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Ford v. City of Yakima, 706 F.3d 1188, 1192

(9th Cir. 2013) (per curiam) (cross-motions for summary judgment). We affirm.

      The district court properly granted summary judgment for defendants

because del Muro-Guerrero failed to raise a genuine dispute of material fact as to

whether defendants acted with deliberate indifference by denying surgery for a

nasal obstruction. See Toguchi v. Chung, 391 F.3d 1051, 1057-58, 1060 (9th Cir.

2004) (deliberate indifference is a high legal standard, and is met only if the

defendant knows of and disregards an excessive risk to the inmate’s health; a mere

difference in opinion concerning the course of treatment is insufficient); see also

Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010) (“Although

the Fourteenth Amendment’s Due Process Clause, rather than the Eighth

Amendment’s protection against cruel and unusual punishment, applies to pretrial

detainees, we apply the same standards in both cases[.]” (internal citation

omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.


                                           2                                      13-55134